Title: To James Madison from Rufus King, 18 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


18 February 1802, London. No. 54. Encloses copy of bill proposed in Parliament by Vansittart concerning countervailing duties on American ships and cargoes. Expects that privy council will issue an order suspending countervailing duty on tobacco for six months as soon as bill passes. Commissioners under article 7 of Jay treaty have reassembled and are proceeding with business.
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 55). RC 1 p.; in a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 4:72. Enclosure 2 pp.

